Case 2:19-cv-04899-GW-AFM Document 25 Filed 08/03/20 Page 1 of 1 Page ID #:3143



   1

   2

   3

   4

   5

   6

   7

   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11    EUGENE DONELLE SHORTS,                    Case No. 2:19-cv-04899-GW (AFM)
  12
                           Petitioner,
                                                  ORDER ACCEPTING FINDINGS
  13          v.
                                                  AND RECOMMENDATIONS OF
  14    KEN CLARK, Warden,                        UNITED STATES MAGISTRATE
                                                  JUDGE
  15
                           Respondent.
  16

  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
  18   Habeas Corpus, records on file and the Report and Recommendation of United States
  19   Magistrate Judge. Further, the Court has engaged in a de novo review of those
  20   portions of the Report to which Petitioner has objected. The Court accepts the
  21   findings and recommendation of the Magistrate Judge.
  22         IT THEREFORE IS ORDERED that Judgment be entered (1) denying the
  23   Petition for Writ of Habeas Corpus; and (2) dismissing the action with prejudice.
  24

  25   DATED: August 3, 2020
  26                                         ____________________________________
                                                     GEORGE H. WU
  27                                           UNITED STATES DISTRICT JUDGE
  28
